Citation Nr: 0811876	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-36 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for abnormal prostate-
specific antigen (PSA)  levels, to include as due to 
herbicide exposure.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the benefits 
sought on appeal.  
	
The Board notes that veteran's claim originally included a 
service connection claim for post-traumatic stress disorder 
(PTSD), however a June 2007 rating decision by the RO granted 
service connection for PTSD.  As such, this condition is no 
longer on appeal.  

The issues of entitlement to service connection for a back 
condition, a psychiatric condition, and tinnitus are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

An abnormal PSA level is not a disability for which VA 
compensation is payable.


CONCLUSION OF LAW

Service connection for abnormal PSA levels is not warranted.  
38 U.S.C.A. § 1110(West 2000); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

The veteran is claiming entitlement to service connection for 
abnormal PSA levels.  Service connection is only warranted 
where the evidence demonstrates disability. "Disability" 
means impairment in earning capacity resulting from diseases 
and injuries and their residual conditions.  38 C.F.R. § 4.1 
(2007); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  The Board notes that 
a symptom, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

An abnormal PSA level represents a laboratory finding and not 
a disability for VA purposes.  See 61 Fed. Reg. 20440, 20445 
(May 7, 1996). In the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Moreover, while the veteran has contended that his 
abnormal PSA levels may be associated with herbicide 
exposure, 38 C.F.R. § 3.309(e) sets forth a list of specific 
diseases for which presumptive service connection is 
available on the basis of herbicide exposure, and abnormal 
PSA levels is not included in the list.  There is no positive 
association between exposure to herbicides and any condition 
that the Secretary of Veteran's Affairs (Secretary) has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994).  There 
is no indication the veteran has received a diagnosis of 
prostate cancer, which is one of the conditions included in 
38 C.F.R. § 3.309(e).  As such, the Board concludes that the 
claim of entitlement to service connection for abnormal PSA 
levels on both a direct and presumptive basis must be denied.  



Notice and Assistance

A discussion regarding the RO's compliance with the duty to 
assist or the duty to notify is not required because the 
issue presented involves a claim that cannot be substantiated 
as a matter of law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2007); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the Board should deny the claim on the ground 
of the lack of legal merit or the lack of entitlement under 
the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).  


ORDER

Service connection for abnormal PSA levels is denied.


REMAND

At the outset, the Board notes that during the pendency of 
this appeal the Court issued Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which requires that notice be provided 
concerning the evaluation or the effective date that could be 
assigned should service connection be granted, Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Complaint notice is 
required in this regard.  

In addition, it appears there are private medical records to 
obtain.  In his December 2004 claim, the veteran stated he 
received treatment for his back from Hugh Edwards in Searcy, 
Arkansas.  In a January 2005 letter the veteran stated again 
stated he was treated by Dr. Edwards, and also stated he was 
treated by Dr. Gardner in Fayetteville, Arkansas, and Dr. 
Lynch in Marks, Mississippi.  In an August 2005 letter the 
veteran stated he has been treated for his psychiatric 
conditions by Jack D. Thomas, Ph.D.  In a July 2007 letter 
the veteran stated he is treated for his hearing loss and 
tinnitus by David L. Hatfield, M.D.  A review of the claims 
file reveals no attempt by the RO to obtain any of these 
records.  While some records from Dr. Thomas and Dr. Hatfield 
are of record, they appear to have been submitted by the 
veteran himself.  Dr. Thomas' and Dr. Hatfield's records are 
probative, but not dispositive, to the veteran's claims and 
the full treatment records should be obtained from these 
physicians.  38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  VA must attempt to obtain these records.

A remand is also required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disabilities on appeal.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

As for his back condition, the veteran has a current 
diagnosis of degenerative disc disease, bulging discs, and 
spinal stenosis, documented in a November 2004 private 
treatment record.  While the veteran's service medical 
records are negative for a diagnosis or treatment pertaining 
to the veteran's back, the veteran alleges he injured his 
back while filling sandbags in Vietnam during the spring of 
1968 and was relegated to a typing position while 
recuperating from his injury.  In support, he submitted a 
letter written to his now deceased wife from March 1968 
describing his duties filling sandbags and his current typing 
position.  The Board finds this probative evidence toward the 
in-service incurrence of his back disorder.  A VA examination 
is warranted to ascertain whether there is any link between 
his current diagnosis and active duty.
As for his psychiatric condition, in an October 2005 report 
from Dr. Thomas, the veteran is separately diagnosed with 
both post-traumatic stress disorder and major depressive 
disorder.  The report discusses the in-service stressors 
leading to these diagnoses.  The veteran has since been 
service connected for his PTSD due to the verified stressors 
discussed in Dr. Thomas' report.  Moreover, while no 
objective psychiatric findings appear in the veteran's 
service medical records, at both his entry into service and 
upon separation, the veteran indicated he suffered from 
"nervous trouble" on his report of medical history.  A VA 
examination is needed to determine the nature and etiology of 
the veteran's psychiatric condition.

As for his tinnitus, the veteran has a current diagnosis 
documented in a November 2005 report of Dr. Hatfield.  The 
veteran alleges his tinnitus was incurred in service when he 
was exposed to the noise of two artillery batteries 
positioned near to him in Vietnam.  In support, the veteran 
submitted a letter written to his now late wife from March 
1968 describing the noise from the two nearby artillery 
units.  The Board finds this evidence probative as to in-
service noise exposure.  Moreover, in his report Dr. Hatfield 
provides a positive nexus between the veteran's current 
hearing loss and the artillery noise, but does not make this 
finding specific to tinnitus.  A VA examination is needed to 
determine any link between the veteran's current tinnitus and 
the artillery noise in service.

Accordingly, the case is REMANDED for the following action:
 
1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish a disability rating 
and/or effective date for the claims on 
appeal pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the veteran and request that 
he provide any authorization forms 
necessary to allow the RO to obtain 
private treatment records from the 
following sources:
	a.  Dr. Edwards  in Searcy, Arkansas
	b. Dr. Gardner in Fayetteville, 
Arkansas
        c.  Dr. Lynch in Marks, Mississippi
	d.  David L. Hatfield, M.D.
	e.  Jack D. Thomas, Ph.D.

Thereafter, the RO should attempt to 
obtain these records.  Do not associate 
duplicate records with the file.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record.

3.	Afford the veteran a VA examination to 
ascertain the 
nature and etiology of the following 
conditions:
a.	Back condition
b.	Tinnitus

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed back 
condition and tinnitus had their onset 
during service or are in any other way 
causally related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  
The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

4.  The veteran should be afforded an 
examination of his feet to ascertain the 
nature and etiology of any psychiatric 
disorder distinct from his PTSD.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
offer comments and an opinion as to 
whether the veteran entered service with 
a psychiatric disorder.  If so, the 
examiner is requested to indicate whether 
the psychiatric disorder increased in 
severity during service, and if it did, 
whether the increase in severity 
represented a chronic worsening of the 
disorder or the natural progress of the 
disorder.  

If the veteran did not enter service with 
a psychiatric disorder, the examiner is 
requested to offer an opinion as to 
whether the psychiatric disorder is in 
any way causally or etiologically related 
to the veteran's verified in-service 
stressors.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  
The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


